—Judgment, Supreme Court, Bronx County (Barry Salman, J., and a jury), entered March 14, 1996, awarding plaintiff $1,192,502.25 after adjustments pursuant to CPLR 5041, with interest of 9%, unanimously affirmed, without costs.
The uncontroverted testimony of plaintiffs medical expert that plaintiff will require a future knee replacement was not speculative in nature and was properly permitted even though the expert did not state that opinion through use of the phrase "reasonable degree of medical certainty” (Matott v Ward, 48 NY2d 455). Nor do we find the award excessive where as a result of the accident, plaintiff is missing a large portion of her kneecap, has an atrophied right leg and severe limitations of motion requiring use of a walking cane, suffers from degenerative arthritis, is in constant pain, cannot fully perform her job duties, and will require two more operations. There is no merit to defendant’s contention that the interest rate should have been determined as a matter of discretion under Public Housing Law § 157 (5) subject to a maximum of 9% (see, Mirand v City of New York, 221 AD2d 194). Concur—Milonas, J. P., Wallach, Nardelli and Tom, JJ.